Citation Nr: 1001429	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a dental condition. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from January to March 1984, 
and from March to August 2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

On his March 2006 VA Form 9 (Substantive Appeal), the Veteran 
checked the appropriate designation for requesting a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board. Pursuant to this request, such hearing was 
scheduled for December 2009. Prior to the hearing date, the 
Veteran submitted correspondence cancelling the 
videoconference hearing, and requesting instead a Travel 
Board hearing before a VLJ sitting at the RO. As it is the RO 
which schedules Travel Board hearings, this case must be 
remanded in accordance with the hearing action sought. See 38 
C.F.R. § 20.704. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him, and 
his representative, of the date, time and 
location of this hearing. Place a copy of 
this letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


